ACCEPTED
                                                                                              03-14-00402-CR
                                                                                                      7291850
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                         10/8/2015 1:55:38 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                                  NO. 03-14-00402-CR

REX ALLEN NISBETT                              §       IN THE COURT OF APPEALS
                                                                    FILED IN
                                                                    3rd COURT OF APPEALS
                                               §                        AUSTIN, TEXAS
v.                                             §                    THIRD     DISTRICT
                                                                    10/8/2015 1:55:38 PM
                                               §                      JEFFREY D. KYLE
STATE OF TEXAS                                 §                            Clerk TEXAS
                                                                      AUSTIN,


               MOTION FOR EXTENSION OF TIME TO FILE BRIEF

        NOW COMES THE STATE OF TEXAS, Appellee, by and through her

Assistant District Attorney, John C. Prezas, and moves the Court, pursuant to Texas

Rule of Appellate Procedure 38.6(d), to extend the deadline for filing the State’s brief.

In support of its motion, the State would show the Court the following:

1. The State’s Brief in this case is due on August 7, 2015.

2. Two previous extensions of time have been requested by the State and granted by
   this Court.

3. Appellant’s brief was filed in this Court on May 8, 2015.

4. Since the granting of the previous extension, the State has continued to review the

     record and research the issues Appellant has raised. Because the sufficiency of the

     evidence is contested, the State is continuing to fully review and analyze the record

     and all evidence submitted to the jury.

5. Mr. Prezas anticipates filing the State’s brief in 03-14-00802-CR State vs. Pedro

     Elizondo Martinez and in 03-14-00585-CR State vs. Leovardo Cantos prior to the

                                               1
   requested deadlines.

6. Mr. Prezas is set for oral argument before this Court on October 22, 2015 in 03-14-

   00622-CR Greg Kelley vs. The State of Texas.

7. Mr. Prezas is set for a live hearing before a visiting judge on an application for

   habeas corpus on October 30, 2015, in 92-435-K277A State vs. Troy Dale

   Mansfield. Based on the representations of opposing counsel in that case, Mr.

   Prezas expects between five and eight witnesses to testify.

8. Mr. Prezas recently filed briefs in this Court in State vs. Jim Jack Thompson 03-14-

   00371-CR on September 15, 2015, and in State vs. James Allen Weatherford 03-14-

   00527-CR on August 31, 2015.

9. Mr. Prezas recently filed proposed findings of fact and conclusions of law in Ex

   Parte Paul E. Gonzalez 04-103-K26A, an application for habeas corpus relief, on

   September 18, 2015.

10. Mr. Prezas filed an Answer and Motion to Dismiss for Want of Jurisdiction another

   application for habeas corpus relief, Ex Parte Joshua Tatroe 10-077-J395 on

   September 18, 2015.




                                          2
11. Mr. Prezas filed Proposed Supplemental Findings of Fact and Conclusions of Law

   with the trial court in response to an Order by the Court of Criminal Appeals on

   September 30, 2015 in Ex Parte Cory Dale Morgan 12-1212-K368A, WR-81,867-

   01.

12. After investigation and discussions with a local attorney, in response to an Order

   by the Court of Criminal Appeals, Mr. Prezas recently filed a motion and proposed

   Order to the trial court to compel said attorney to file an affidavit regarding his

   representation of the applicant for habeas corpus relief in Ex Parte Wendi Ann

   Tillman 06-1062-K368A on September 30, 2015.

13. For the foregoing reasons, The State respectfully requests that the deadline for

   filing its brief in the above stated cause be extended for an additional sixty (60)

   days from the current due date of October 9, 2015, to December 8, 2015.




                                          3
      WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully

requests that this Court grant its motion for an extension of time and extend the State’s

deadline to file its brief to December 8, 2015.

                                               Respectfully submitted,

                                               Jana Duty
                                               District Attorney
                                               Williamson County, Texas

                                                /s/ John C. Prezas
                                               John C. Prezas
                                               Assistant District Attorney
                                               State Bar Number 24041722
                                               405 Martin Luther King #1
                                               Georgetown, Texas 78626
                                               (512) 943-1248
                                               (512) 943-1255 (fax)
                                               jprezas@wilco.org




                                 Certificate of Service

      This is to certify that on October 8, 2015, a copy of the foregoing motion has
been sent to Appellant’s attorney of record, Kristen Jernigan, 207 S. Austin Ave.,
Georgetown, TX 78626, by eservice at kristen@txcrimapp.com.

                                               /s/ John C. Prezas
                                               John C. Prezas




                                           4